DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 6/6/2022 has been received and entered in to the case. 
Claims 2-13, 15-175 have been canceled, claims 176-233 are newly added, claims 190, 228-233 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 1, 14, 176-189, 191-227 have been considered on the merits. All arguments have been fully considered. 
It is noted that XbaI, hematopoietic stem cells, rapamycin are elected species according to the OA mailed on 12/13/2021, and this would be applicable to the newly added claims.
The claim rejection under 35 USC §112 has been withdrawn due to the instant amendment and a new rejection is presented below. 
The claim rejection under 35 USC §103 has been withdrawn due to the instant amendment and a new rejection is presented below. 

Claim Rejections - 35 USC § 112 (New Rejection)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14, 176-189, 191-227 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 178-181, 196, 199-202 and 212-216 and their dependent claims disclose “at least substantially free”. It is not clear what this limitation intends to point out. What would be “at least substantially free” meant? The meats and bounds of the term and the scope is not clear. This term could be interpreted as any amount of the agent/fusion protein/polynucleotide encoding the fusion protein. Clarification is required. Applicant is advised to delete “at least”. For search purpose, the limitation is interpreted as “substantially free.”

Claim Rejections - 35 USC § 103 (New Rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 14, 176, 178-179, 182-183, 187-189, 192, 196, 201-208, 211 and 224-227 are rejected under 35 U.S.C. 103 as being unpatentable over Smiley et al. (CA2590551 published on 5/28/2007; of record) in view of Kitani et al. (2014, J Cell Mol Med; IDS ref.), Transient Transfection (2015, ThermoFisher Scientific) and Fliedl et al. (2015, New Biotechnology) 
Smiley et al. teach a method of depleting mtDNA in a mammalian cell comprising contacting the cell with a polynucleotide (UL12.5 expression vector) encoding the polypeptide having a mitochondrial localization sequence and a sequence having nuclease activity (p.3, lines 13-17; p.17, lines 24-29; p.23, lines 1-7; p.25, lines 1-7). Smiley et al. teach that the polynucleotide can be ribonucleotides or deoxynucleotides (p.20, lines 9-13; RE: claims 192 and 208). Smiley et al. teach the nuclease activity is preferably endonuclease activity (p.14, lines 8-13). Smiley et al. suggested the need of depleting mutated mtDNA, i.e. dysfunctional mtDNA, from afflicted cells and replacing with functional mtDNA or mitochondria without killing the cells, and the method taught by Smiley et al. would achieve the purpose (p.2, lines 15-26). Smiley et al. teach that the mtDNA defects caused by mutation (p.4, lines 13-30; RE: claim 189).
While Smiley et al. teach that the replacement of mtDNA or mitochondria in the mtDNA depleted cells, however, they do not teach a step (b) of subsequently contacting the depleted cells with exogenous mitochondria or mtDNA from a healthy donor for a sufficient period of time to non-invasively transfer the exogenous mitochondria or mtDNA into the recipient cell.
Kitani et al. teach a method of internalizing the isolated mitochondria into mtDNA-depleted mammalian cells (0 cells) by incubating the cells with the isolated mitochondria (see Abstract; p.1695, Mitochondrial isolation and transfer). The method of Kitani et al. is understood as non-invasive since it involves incubation of the mt-depleted cells with the isolated functional mitochondria from donor cells, which is identical to the limitation of the instant claims. 
It would have been obvious to a person skilled in the art to use the method of internalizing isolated mitochondria into the mtDNA-depleted cells for the method of Smiley et al. with a reasonable expectation of success. Furthermore, Kitani et al. teach that the introduction of normal mitochondria into cells with mutated mtDNA appeared to be a promising tool for the treatment of human hereditary mitochondrial disorders (p.1701, 2nd col., 1st para.), and thus, one skilled in the art would recognize that the mtDNA depleted cells taught by Smiley et al. would be replaced with normal and functional mtDNA or mitochondria by the non-invasive method of Kitani et al. with a reasonable expectation of success.
Regarding the limitation directed to the agent being suitable for clinical use, the limitation does not particularly limit what constitute suitability for clinical use of the agent. Since the agent as claimed is a polynucleotide encoding fusion protein comprising MTS and an endonuclease, and Smiley et al. teach the polynucleotide having identical features, the polynucleotide (expression vector) encoding the fusion protein taught by Smiley et al. is considered to meet the limitation.
Regarding the limitation directed to the percentage of reduction in endogenous mtDNA copy number being about 30-90% (claims 1, 178-181, 196), Smiley et al. teach that at least 1, 5, 10, 20, 30, 40, 50, 60, 70, 80, 90, 95, 99 or 100% of the mtDNA in the cell may be depleted (p.25, lines 12-14).
Regarding the limitation directed to the agent being a fusion protein comprising MTS and an endonuclease (claim 14, 196), Smiley et al. teach the use of polypeptide, a fusion protein of mitochondrial localization sequence and a nuclease activity, and mitochondrial localization sequence is considered the same as MTS.
Regarding the sufficient period of time for reducing the endogenous mtDNA being about 2-7 days (claims 182-183 and 201), while Smiley et al. teach that the transient expression of the fusion protein (UL12.5 expression vector) being 2 days (p.30, lines 28-30), however, Smiley et al. do not teach the cells are free of the polynucleotide. However, it would have been obvious to a person skilled in the art to wait for a sufficient amount of time to have the mtDNA depleted cells free of the fusion protein and/or the polynucleotide (expression vector) prior to the transfer of intact mtDNA/mitochondria because one skilled in the art would recognize that the presence of the fusion protein and/or the polynucleotide expressing the fusion protein would deplete the exogenous mtDNA since the fusion protein is not capable of discriminating endogenous vs. exogenous mtDNA. Furthermore, based on this, it would have been obvious to a person skilled in the art to determine if there is any polynucleotide (expression vector) left in the depleted cells prior to carrying out the transfer of healthy intact mtDNA. It is extremely well known in the art that gene expression can be quantified/analyzed by RT-qPCR (see Fliedl et al.), and thus, it would have been obvious to a person skilled in the art to use RT-qPCR to detect the copy number of the polynucleotides encoding the fusion protein taught by Smiley et al. to determine if there is any leftover expression vector in the mt-depleted cells that could deplete the exogenous mtDNA prior to the transfer of intact mtDNA with a reasonable expectation of success.
For the duration of time as claimed, it is known in the art that transiently expressed transgene is detected for 1-7 days according to ThermoFisher Scientific (Transient Transfection; 2015; see p.1), and thus, one skilled in the art would expect that the transiently expressed polynucleotide encoding the fusion protein of Smiley et al. would be in the depleted cells for 1-7 days. After 1-7 days, one skilled in the art would determine if there is any transgene (i.e. polynucleotide encoding mt depleting fusion protein) in the mt-depleted cells of Smiley et al. with a reasonable expectation of success.
Regarding the sufficient period of time to transfer the exogenous mt being about 1-7 days (claims 185 and 203-204), Kitani et al. teach that after 24h (1 day) co-incubating the cells with isolated mitochondria, and persistence of the exogenous mitochondria in the recipient cells was investigated (p.1697-1698, Mitochondrial dynamics following transfer).  Thus, it would have been obvious to a person skilled in the art to incubate 1 day or more the exogenous mt/mtDNA as taught by Kitani et al. for the mt-depleted cells of Smiley et al. with a reasonable expectation of success.
Regarding cell types of claims 187-188, Smiley et al. teach that the cell may be any cell in which depletion and/or depletion and replacement of mitochondria or mtDNA is desired (p.24, lines 23-29). While Smiley et al. do not particularly teach the claimed types of cells, however, the scope of any animal cell taught by Smiley et al. would encompass the claimed cell types. Thus, it would have been obvious to a person skilled in the art to use bone marrow cells, HSCs, MSCs, immune cells, or cancer cells, etc. in the method of Smiley et al. in view of Kitani et al. with a reasonable expectation of success.
Regarding the transiently expressing a fusion protein (claim 196), Smiley et al. teach transient expression of the polypeptide of the invention in a cell (p.23, lines 13-19).
Regarding claims 224-227, as discussed above, the exogenous mitochondria taught by Kitani are isolated normal functional mitochondria and thus, they are considered wild type or intact (see Abstract; p.1695, Mitochondrial isolation and transfer; p.1702, 1st col., 2nd par.).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 194-195, 209-210 are rejected under 35 U.S.C. 103 as being unpatentable over Smiley et al. in view of Kitani et al., Fliedl et al. and Transient Transfection as applied to claims 1, 14, 176,178-179, 182-183, 187-189, 192, 196, 201-208, 211 and 224-227 above, and further in view of Torralba et al. (2016, Frontiers in Cell and Developmental Biology; of record).
Regarding the total mtDNA copy number in the mitochondria replaced cell being no greater than about 1.1-1.5 fold relative to a total mtDNA copy number prior to contacting with the agent (claims 194 and 209), Smiley et al. in view of Kitani et al. do not teach the limitation.
Torralba et al. teach intercellular mitochondrial transfer and that it might not be necessary to fully replace the mitochondria repertoire in the recipient cell to restore mitochondrial dysfunction, and it is likely that the transfer of a low number of copies of a functional mtDNA could restore the normal copy number and therefore the mitochondrial function (p.8, 2nd col., last para.).
Therefore, it would have been obvious to a person skilled in the art that the internalized of isolated mitochondria or mtDNA into the mtDNA-depleted cells, i.e. transfer dose, would be less than 1 fold of the mtDNA of the cells prior to the depletion of mtDNA in order to recover function of the cells based on the teaching of Torralba et al. with a reasonable expectation of success. 
Considering the depletion of diseased mtDNA being up to 100% according to Smiley et al., and replacing with exogenous mtDNA would be greater than 50% being exogenous mtDNA as claimed (claims 195 and 210).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 177, 180-181, 184, 186, 197-198, and 212-223 are rejected under 35 U.S.C. 103 as being unpatentable over Smiley et al. in view of Kitani et al., Transient Transfection, Fliedl et al. and Torralba et al. as applied to claims 1, 14, 178-179, 182-183, 185, 187-189, 192, 194-196, 201-211 and 224-227 above, and further in view of Bacman et al. (2014, Methods Enzymol.; IDS ref. #C07) and Brown et al. (1979, PNAS)
Regarding the endonuclease being XbaI (claims 177, 197-198 and 212), Smiley et al. in view of Kitani et al. do not teach the limitation.
While Smiley et al. teach the fusion protein having mitochondrial localization sequence (i.e. mitochondria-targeted sequence; MTS) and nuclease activity, preferably endonuclease, however, Smiley et al. do not teach a restriction enzyme (endonuclease) such as XbaI.
It is known in the art that mitochondria-targeted restriction nucleases are utilized to cleave mtDNA as a model of mtDNA-derived OXPHOS dysfunction according to Bacman et al. (see p.2). While Bacman et al. generically teach restriction endonuclease, it does not teach XbaI.
It is well known in the art that XbaI is a restriction endonuclease, and it is known that XbaI cleavage sites are present in animal mtDNA according to Brown et al. (see Fig. 1).
It would have been obvious to a person skilled in the art to use XbaI as a restriction endonuclease in the fusion protein containing mitochondria localization sequence and endonuclease used in the method of Smiley et al. in view of Kitani et al. because Bacman et al. teach the use of restriction endonuclease for the purpose of depleting mtDNA using mitochondria targeted endonucleases, and XbaI is one of well-known restriction endonucleases that is able to cleave mtDNA of animal cells according to Brown et al. Thus, one skilled in the art would recognize that XbaI activity conjugated to the mitochondria targeting sequence would be suitable fusion protein to deplete mtDNA as contemplated in the method of Smiley et al. with a reasonable expectation of success.
Regarding claims 180-181, 184, 186 and 213-223, the limitations of these claims have been addressed above based on the teachings of Transient Transfection, Fliedl et al., and Torralba et al., and the same teachings would be applicable to these claims in addition to the teaching of Bacman et al. and Brown et al. for the limitation directed to XbaI.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 191 and 193 are rejected under 35 U.S.C. 103 as being unpatentable over Smiley et al. in view of Kitani et al., Fliedl et al. and Transient Transfection as applied to claims 1, 14, 176,178-179, 182-183, 187-189, 192, 196, 201-208, 211 and 224-227 above, and further in view of Nacarelli et al. (2014, Frontiers in Endocrinology; of record)
Regarding claims 193 directed to contacting the recipient cell with rapamycin prior to co-incubating step, Smiley et al. in view of Kitani et al. do not teach the limitation.
Nacarelli et al. teach that when cells are treated ethidium bromide, which decreases mtDNA in the cells (Fig. 1), the EtBr treated cells show significant cell death (Fig. 8), and the treating the EtBr treated cells with rapamycin increases cell viability (Fig. 8). Nacarelli et al. teach that mtDNA depletion by EtBr initiate ROS production
It would have been obvious to a person skilled in the art to treat the mtDNA depleted cells of Smiley et al. with rapamycin because the mtDNA depleted cells are expected to have higher cell death due to the increased production of reactive oxygen species (ROS), and inhibition of mTOR by rapamycin prevents ROS production and thus, increase cell viability as taught by Nacarelli et al. Furthermore, one skilled in the art would treat the mtDNA-depleted cells with rapamycin prior to the mitochondria transfer for the replacement in order to maintain the viability of the cell before the sufficient amount of functional mtDNA or mitochondria are transferred to the recipient cells with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 


Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection necessitated by the instant amendment including new claims.
While the 103 rejection is a new rejection, however, the same references (Smiley et al. and Kitani et al.) are cited, and thus, applicant’s arguments regarding the teachings of these references are addressed below. 
Applicant alleged that different from Smiley et al., the instant invention is based on a partial depletion of mtDNA, and complete depletion of mtDNA hinders non-invasive transfer of exogenous mitochondria or exogenous mtDNA to a cells. As discussed in the claim rejection above, Smiley et al. teach that the reduction of mtDNA by using the polynucleotide encoding the fusion protein (UL12.5 expression vector) is capable of reducing at least 1, 5, 10, 20, 30 up to 100% of the mtDNA in the cells (p.25, lines 12-14). Thus, Smiley et al.’s method would deplete mtDNA or mt in the cells within the claimed range of 30-90% contrary to the applicant’s allegation.
Regarding the teaching of Kitani et al., applicant appears to allege that Kitani et al. use cells completely depleted of mtDNA. There is no requirement by Kitani et al. to transfer exogenous mt or mtDNA to a recipient cell that is completely depleted with endogenous mtDNA or mt. One skilled in the art would try the mt or mtDNA depleted cells with various different level of depletion for transferring exogenous mt or mtDNA even if the cells are not completely depleted with damaged mt or mtDNA. 
Applicant is advised to provide any evidence if such the range of incomplete depletion of the damaged mt or mtDNA from the recipient/diseased cells would result in unexpected results, if there is any, in order to overcome the claim rejection.
In the absence of such evidence, the combined teachings of the cited references as shown above would render the claimed invention obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/           Primary Examiner, Art Unit 1632